FILE COPY



                                     BILL OF COSTS

        TEXAS COURT OF APPEALS, EIGHTH DISTRICT, AT EL PASO

                                    No. 08-14-00170-CV

                                          Isaias Martinez

                                                  v.

                                          Laura Gonzalez

              (No. 2010CM5553 IN 65TH DISTRICT COURT OF EL PASO COUNTY)


Type of Fee           Charges              Paid                    By
MOTION FEE                       $10.00    E-PAID                  MONICA PADILLA
MOTION FEE                       $10.00    E-PAID                  MONICA PADILLA
MOTION FEE                       $10.00    E-PAID                  MONICA PADILLA
REPORTER'S RECORD               $498.75    UNKNOWN
CLERK'S RECORD                  $105.50    UNKNOWN
FILING                          $195.00    E-PAID                  MONICA PADILLA

      Balance of costs owing to the Eighth Court of Appeals, El Paso, Texas: 0.00

    Court costs in this cause shall be paid as per the Judgment issued by this Court.

           I, DENISE PACHECO, CLERK OF THE EIGHTH COURT OF APPEALS OF
    THE STATE OF TEXAS, do hereby certify that the above and foregoing is a true and
    correct copy of the cost bill of THE COURT OF APPEALS FOR THE EIGHTH
    DISTRICT OF TEXAS, showing the charges and payments, in the above numbered and
    styled cause, as the same appears of record in this office.

                                              IN TESTIMONY WHEREOF, witness my hand
                                              and the Seal of the COURT OF APPEALS for
                                              the Eighth District of Texas, this May 25, 2018.


                                              Denise Pacheco, Clerk